--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is
made and entered into as of the 9th day of September, 2008 by and between NORD
RESOURCES CORPORATION, a Delaware corporation (the “Company”), and JOHN T.
PERRY, an adult individual residing in the county of Pima, State of Arizona (the
“Executive”).

W I T N E S S E T H:

WHEREAS:

(A) The Executive has been serving as the Chief Executive Officer and President
of the Company since April 23, 2007, and has previously served as the Senior
Vice President and Chief Financial Officer of the Company between April 1, 2005
and April 23, 2007, and as the Secretary and Treasurer of the Company between
September 12, 2005 and January 8, 2008, all pursuant to an Executive Employment
Agreement dated as of April 18, 2005, as amended by an amending agreement dated
as of October 18, 2006; and

(B) The Company and Executive desire to enter into this Agreement memorializing
the terms of the Executive’s continued employment with the Company in the
various capacities in which he is currently serving.

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

1. DEFINITIONS

1.1 Unless otherwise defined herein, the following terms shall have the meanings
indicated below:

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid bonus
in respect of any completed fiscal year which has been declared by the Board
prior to the date of termination of Executive’s employment, and (iii) any unpaid
or unreimbursed permitted expenses incurred in accordance with section 6 below.

(b) “Affiliate” shall mean any corporation which controls, is controlled by or
is under common control with, the Company.

(c) “Base Salary” shall mean the salary provided for in section 4.1(a) below
including, without limitation, any increased salary granted to Executive
pursuant to section 4.1(a) below.

(d) “Board” shall mean the Board of Directors of the Company.

--------------------------------------------------------------------------------

- 2 -

(e) “Cause” shall mean (i) Executive’s failure (except where due to a
Disability), neglect or refusal to perform his duties hereunder for a period of
forty-five (45) consecutive days, or ninety (90) days within a single
twelve-month period; (ii) any wilful or intentional act of Executive that has
the effect of injuring the reputation or business of the Company or any
Affiliate in any material respect; (iii) any determination or finding by the
Board of consistent drunkenness by Executive, or his illegal use of narcotics,
which is or could reasonably be expected to become, materially injurious to the
reputation or business of the Company or any Affiliate, or which impairs, or
could reasonably be expected to impair, his judgment or the performance of
Executive’s duties hereunder; (iv) a conviction of, or plea of guilty or nolo
contendere to, the commission of a felony by Executive; (v) the commission by
Executive of any act of fraud or embezzlement against the Company or any
Affiliate; or (vi) Executive’s breach of any material provision of this
Agreement and/or the Confidentiality Agreement.

(f) “Change in Control” shall be deemed to have occurred if:

(i) any “person,” as such term is used in sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned directly or indirectly by the shareholders of the Company in substantially
the same proportion as the ownership of stock of the Company) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities; or

(ii) individuals constituting the Incumbent Board cease for any reason to
constitute at least a majority of the Board; or

(iii) a merger or consolidation of the Company with any other corporation
occurs, other than (I) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (II) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as hereinabove defined) acquires more
than 50% of the combined voting power of the Company’s then outstanding
securities; or

(iv) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(v) the shareholders of the Company approve a plan of complete liquidation of
the Company.

(g) “COBRA” shall mean the United States Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

--------------------------------------------------------------------------------

- 3 -

(h) “Commencement Date” shall mean April 23, 2007.

(i) “Compensation Committee” shall mean the Compensation Committee of the Board,
such other committee of the Board as may be duly appointed by the Board to
undertake the activities of the Compensation Committee contemplated by this
Agreement, or otherwise the Board.

(j) “Confidentiality Agreement” shall mean that certain Confidentiality,
Noncompetition and Nonsolicitation Agreement between the parties dated April
2005.

(k) “Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of Executive’s duties for a period of (i) ninety (90)
consecutive days or (ii) one hundred twenty (120) non-consecutive days during
any twelve (12) month period. Such Disability will entitle the Company to
terminate Executive’s employment immediately by written notice. Any question as
to the existence, extent or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Executive (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(l) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended.

(m) “Good Reason” shall mean, without Executive’s written consent (which may be
given or withheld in his sole discretion (i) a material breach of this Agreement
by the Company which is not cured within sixty (60) days of the date of notice
to the Company (as described herein); (ii) if the Company (A) requires Executive
to relocate his office to a location outside of Pima County, Arizona and more
than 25 miles from Pima County, Arizona; or (B) reassigns Executive to a
position of lesser rank, or status or reduces or materially changes Executive’s
responsibilities to the Company, or requires that Executive report to or take
direction from anyone other than the Board of Directors of Company; or (iii) any
reduction in the Base Salary, any cash bonus or equity-based. compensation plan
previously adopted, implemented or in effect at the Company; and any reduction
in the employee benefits enjoyed by Executive, to the extent such reduction in
benefits is not borne equally by all employees who enjoy such benefits at the
time or thereafter.

(n) “Incumbent Board” shall means the presiding Board of Directors of the
Company as constituted as of the date of this Agreement; provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the then Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company, as such terms are used
in Rule 14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes
of this Agreement, considered as though such person were a member of the
Incumbent Board.

--------------------------------------------------------------------------------

- 4 -

(o) “Severance Term” shall have the meaning specified in section 7.4(b) below.

(p) “Term of Employment” shall mean the period specified in section 2 below.

2. Acceptance and Term of Employment

2.1 The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. Unless sooner terminated
as provided in section 7 hereof, the Term of Employment shall continue for the
period ending one day prior to the second (2nd) anniversary of the Commencement
Date. Subject to section 7 hereof, the Term of Employment shall be extended
automatically, without further action by either party, for successive periods of
one additional year, on the second (2nd) anniversary of the Commencement Date
and on each succeeding anniversary date thereafter unless, not later than ninety
(90) days prior to the end of the Term of Employment (including any prior
extension thereof), either the Company or Executive shall have notified the
other in writing of his or its intention not to renew this Agreement. Upon
notice of non-extension, Executive’s employment hereunder shall terminate at the
close of business on the last day of the Term of Employment.

3. Position, Duties and Responsibilities, Place of Performance

3.1 During the Term of Employment, Executive shall be employed and serve as the
President and Chief Executive Officer. The Executive shall have such duties as
are typically associated with such titles. During the Term of Employment,
Executive shall report directly to the Board of Directors.

3.2 Executive’s duties shall be comprised of such matters as are customarily
performed by someone serving in his position for a publicly-traded holding
including such matters as may be reasonably directed by the Board of the Company
from time to time during the Term of Employment.

3.3 Executive shall devote his full business time, attention, skill and best
efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term of Employment
(provided, however, that it is anticipated that Executive may enter into
individual agreements with companies affiliated with the Company with the
Company’s consent). Notwithstanding the foregoing, nothing herein shall preclude
Executive from (i) serving, as a member of the board of directors or advisory
boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, and (iii) managing his personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii) and (iii) above shall be limited by Executive so as not
materially to interfere, individually or in the aggregate, with the performance
of his duties and responsibilities hereunder, or to compete, directly or
indirectly with the business of the Company or any Affiliate.

3.4 Executive’s principal place of employment shall be in Tucson, Arizona,
although Executive understands and agrees that he will be required to travel
from time to time for business reasons, or such other business locations as may
be established by the Company from time to time during the Term of Employment).

--------------------------------------------------------------------------------

- 5 -

4. Compensation

4.1 During the Term of Employment, Executive shall be entitled to the following
compensation:

(a) Base Salary. Executive shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of Two Hundred
Thousand Dollars ($200,000). The Compensation Committee shall review Executive’s
Base Salary at least annually to determine increases, but in no event decreases,
in such Base Salary. Any increases in the Executive’s Base Salary shall be at
the discretion of the Compensation Committee, and may be approved by the
Compensation Comittee from time to time during the Term of Employment.

(b) Bonuses. From time to time during the Term of Employment, the Compensation
Committee in its sole discretion may, but shall not be obligated to, award
financial bonuses to Executive to reward exemplary service on behalf of the
Company. Any such award shall be declared by resolution of the Compensation
Committee, which shall set the amount, timing and manner of payment of any such
bonuses.

(c) Incentive Plans. The Executive is entitled to participate in the Company’s
2006 Stock Incentive Plan, the Company’s Performance Incentive Plan, and such
other plans that may from time to time be adopted by the Company during the Term
of Employment to compensate or provide incentives to qualifying senior
executives of the Company.

5. Employee Benefits

5.1 During the Term of Employment, Executive shall be entitled to participate in
all health, insurance, disability insurance, retirement and other benefits
provided to other senior executives of the Company pursuant to Board
authorization. Executive shall also be entitled to the same number of holidays,
vacation, sick days and other benefits as are generally allowed to senior
executives of the Company in accordance with Company policies in effect from
time to time.

6. Reimbursement of Business Expenses

6.1 Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all business expenses incurred in connection with carrying out
the business of the Company, subject to documentation in accordance with the
Company’s policies as then in effect. Unless otherwise agreed in advance by the
Company, all domestic travel less than three hours in duration for Company
business shall be done at coach rates. Domestic travel three hours or more in
duration and international travel may, at the Executive’s discretion, be at
business or first class rates, whichever class is available.

7. Termination of Employment

7.1 General. The Term of Employment shall terminate earlier than as provided in
section 2 hereof upon the earliest to occur of: (i) a termination of Executive’s
employment due to

--------------------------------------------------------------------------------

- 6 -

Executive’s death, (ii) a termination of Executive’s employment by reason of a
Disability, (iii) a termination by the Company with or without Cause, or (iv) a
termination by Executive with or without Good Reason. In the event of
termination of Executive’s employment for any reason, at the Company’s request,
the Executive shall resign from the Board of Directors of the Company to the
extent he is then serving on it.

7.2 Termination Due to Death or Disability. In the event Executive’s employment
is terminated due to his death or Disability, Executive, his estate or his
beneficiaries, as the case may be, shall be entitled to the Accrued Obligations,
if any.

7.3 Termination by the Company for Cause. A termination for Cause shall not take
effect unless the provisions of this subsection are complied with. Executive
shall be given not less than fifteen (15) days written notice by the Board of
the intention to terminate him for Cause, such notice to state in reasonable
detail the particular act or acts or failure or failures to act that constitute
the grounds on which the proposed termination for Cause is based. Executive
shall have fifteen (15) days after the date that such written notice has been
given to Executive in which to cure such conduct, to the extent such cure is
possible. If he fails to cure such conduct, the termination shall be effective
on the date immediately following the expiration of the ten (10) day notice
period. If no such cure is reasonably possible by Executive (i.e., in the case
of a breach of the Confidentiality Agreement), then such termination shall be
effective immediately upon the receipt of notice by the Executive.

In the event the Company terminates Executive’s employment for Cause, he shall
be entitled only to the Accrued Obligations, and the Company shall have no
further liability to the Executive hereunder.

7.4 Termination by the Company Without Cause. The Company may terminate
Executive’s employment without Cause, effective upon Executive’s receipt of
written notice of such termination. In the event Executive’s employment is
terminated by the Company without Cause (other than due to death or Disability),
Executive shall be entitled to:

(a) the Accrued Obligations, if any;

(b) continuation of Base Salary for the greater of: (i) the remainder of the
Term of Employment (assuming (A) no termination of Executive’s employment had
occurred, and (B) no additional renewal of the Term of Employment occurs
following the date of termination), and (ii) twelve (12) months (the “Severance
Term”), payable in accordance with the Company’s then-existing payroll
practices;

(c) should Executive be eligible for and elect to continue his health insurance
pursuant to the COBRA following the date of such termination, payment of COBRA
premiums until the earlier of: (i) expiration of the Severance Term, or (ii) the
date Executive commences employment with any person or entity and, thus, is
eligible for health insurance benefits at least as favourable as those provided
by the Company; and

(d) immediate vesting and/or issuance of all unvested stock options, rights,
grants or other equity.

--------------------------------------------------------------------------------

- 7 -

7.5 Termination by Executive for Good Reason. Executive may terminate his
employment for Good Reason by providing the Company thirty (30) days’ written
notice, setting forth in reasonable specificity the event(s) constituting Good
Reason, within sixty (60) days of the occurrence of such event. During such
thirty (30) day notice period, the Company shall have a cure right (if curable),
and if not cured within such period, Executive’s termination will be effective
upon the expiration of such cure period (and, if not curable, then Executive’s
termination shall be effective as of the date of the Company’s receipt of his
notice therefore), and Executive shall be entitled to the same payments and
benefits as provided in section 7.3 above for a termination without Cause.

7.6 Termination by Executive Without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice in advance of such termination. In the event of a termination of
employment by Executive under this section 7.6, Executive shall have the same
entitlements as are provided in section 7.3 above for a termination by the
Company for Cause. In the event of termination of Executive’s employment under
this subsection, the Company may, in its sole and absolute discretion, at any
time after notice of termination has been given by Executive, terminate this
Agreement, provided that the Company shall continue to pay to Executive his then
current Base Salary and continue benefits provided pursuant to section 5 for the
duration of the unexpired notice period.

7.7 Termination Following a Change in Control. If at anytime following a Change
in Control the Company shall elect to terminate Executive’s employment for any
reason other than those specified in sections 7.2 or 7.3, it shall provide
written notice of such termination to the Executive. The Executive may also
terminate his employment with the Company following a Change in Control by
delivering written notice to the Company within sixty (60) days following the
occurrence of such Change in Control. In either case, but subject to the
execution and delivery by Executive and the Company of a mutual and general
release of claims, the Company shall provide to Executive the following:

(a) the Accrued Obligations, payable in a lump sum within 60 (sixty) days
following termination of employment;

(b) an amount equal to three times his Base Salary, payable in a lump sum within
60 days following termination of employment;

(c) if the Executive elects continuation of coverage of medical and dental
benefits under the COBRA, the Company will pay 100% such premiums for the first
18 months of coverage; and

(d) payment of premiums necessary for continuation of any Supplemental
Disability Policy or, at the election of the Company, a lump sum amount equal to
the aggregate premiums to be paid thereon, in either case for a period of 18
months following the effective date of termination; and

(e) immediate vesting and/or issuance of all unvested stock options, grants,
rights or other equity.

--------------------------------------------------------------------------------

- 8 -

Other than payment of such amounts and vesting of stock options, grants, rights
or other equity, the Company shall have no further obligations under this
Agreement.

7.8 No Duty to Mitigate Losses. Executive shall have no duty to find new
employment following the termination of his employment under circumstances which
require the Company to pay any amount to executive pursuant to this section 7.
Any salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment with the
Company shall not reduce the Company’s obligation to make a payment to Executive
(or the amount of such payment) pursuant to the terms of said section 7, other
than as specifically set forth in section 7.4(c)with respect to health
insurance.

7.9 Expiration of the Term of Employment. Notwithstanding anything herein to the
contrary, in no event shall any termination by reason of expiration of the Term
of Employment pursuant to section 2 hereof constitute a termination without
Cause hereunder and, upon such expiration, Executive shall have the same
entitlements as are provided in section 7.3 above for a termination by the
Company for Cause. Notwithstanding the foregoing, in no event shall a notice of
nonrenewal of the Term of Employment by Executive pursuant to section 2 hereof
in and of itself constitute Cause.

7.10 Release. Notwithstanding any provision herein to the contrary, the Company
may require, prior to payment of any amount or provision of any benefit pursuant
to sections 7.4 or 7.5 or 7.7 of this Agreement, that Executive execute a
complete and mutual release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired.

8. Confidentiality Agreement; Assignment of Intellectual Property Rights

8.1 As a condition to his continued employment pursuant to this Agreement,
Executive hereby represents and warrants to the Company that he will comply with
all obligations under the Confidentiality Agreement and further agrees that the
provisions of the Confidentiality Agreement shall survive any termination of
this Agreement or of Executive’s employment or subsequent service relationship
with the Company, if any.

8.2 Executive agrees that during the Employment Term he will promptly disclose,
in writing, all information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, and whether or not reduced to practice,
which are conceived, developed, made or acquired by the Company, either
individually, or jointly with others, and which relate to the business, products
or services of the Company, or any of its subsidiaries or affiliates,
irrespective of whether such information, idea, concept, improvement, discovery
or invention was conceived, developed, discovered or acquired by Executive on
the job, or elsewhere (collectively, the “Inventions”). The Company and
Executive have agreed as follows regarding the Inventions:

(a) All Inventions are, and shall be, the property of the Company. In this
context, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings,
or materials of any time

--------------------------------------------------------------------------------

- 9 -

embodying any such Inventions are and shall be the sole and exclusive property
of the Company.

(b) Executive hereby specifically sells, assigns and transfers to the Company
all of his worldwide right, title and interest in and to all such Inventions,
and any United States or foreign applications for patents, inventor's
certificates or other industrial rights that may be filed thereon, including
divisions, continuations, continuations-in-part, reissues and/or extensions
thereof, and applications for registration of any names and marks included
therewith. Both during the Employment Term and thereafter, Executive shall
assist the Company and its nominees at all times in the protection of such
Inventions, both in the United States and all foreign countries, including but
not limited to, the execution of all lawful oaths and all assignment documents,
not inconsistent with this Agreement, requested by the Company, or its nominee
in connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign letters patent, including divisions,
continuations, continuations-in-part, reissue, and/or extensions thereof, and
any application for the registration of names and marks included therewith.

(c) Moreover, if during the Employment Term, Executive creates any original work
of authorship which is the subject matter of copyright relating to the Company's
business, products, or services, whether such work is created solely by
Executive or jointly with others, the Company shall be deemed the author of such
work if the work is prepared by Executive in the scope of his employment; or, if
the work is not prepared by Executive within the scope of his employment, but is
specifically ordered by the Company as a contribution to a collective work, as a
part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be a work made for hire and the Company shall be the
author of the work. In the event such work is neither prepared by the Executive
within the scope of his employment or is not a work specially ordered and deemed
to be a work made for hire, then Executive hereby agrees to assign, and by these
presents, does assign, to the Company an undivided one-half interest in and to
all of Executive's worldwide right, title and interest in and to the work and
all rights or copyright therein, including but not limited to, the execution of
all formal assignment documents requested by the Company or its nominee, not
inconsistent with this Agreement, and the execution of all lawful oaths and
applications for registration of copyright in the United States and foreign
countries.

9. Representations, Warranties and Covenants of Executive

9.1 Executive represents and covenants to the Company as follows:

(a) Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement or
understanding to which he is a party or by which he may be bound;

--------------------------------------------------------------------------------

- 10 -

(b) he has not, and in connection with his employment with the Company will not,
violate any non-solicitation or other similar covenant or agreement by which he
is or may be bound; and

(c) he has not, and in connection with his employment with the Company he will
not use any confidential or proprietary information he may have obtained in
connection with his employment by any prior employer.

10. Taxes

10.1 The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as required by law.

11. Excise Taxes – Modified Cap

11.1 Anything in this Agreement notwithstanding, if any payment or benefit to
which Executive is entitled to from the Company (the “Payments”, which will
include the vesting of stock awards or other benefit or property) is more likely
than not to be subject to the tax imposed by section 4999 of the Internal
Revenue Code of 1986, as amended (or any successor provision to that section),
the Payments shall be reduced to the extent required to avoid application of
such tax if (and only if) such reduction will increase the amount that the
Executive would retain after payment of the excise tax and applicable income
taxes. The Executive will be entitled to select the order in which Payments are
to be reduced in accordance with the preceding sentence. Determination of
whether Payments would result in the application of the tax imposed under
section 4999, and the amount of reduction that is necessary so that no such tax
is applied, shall be made, at the Company's expense, by the independent
accounting firm employed by the Company immediately prior to the occurrence of
any change in control of the Company which will result in the imposition of such
tax.

12. Successors and Assigns; No Third-Party Beneficiaries

12.1 This Agreement shall inure to the benefit of and be enforceable by, and may
be assigned by the Company to, any purchaser of all or substantially all of the
Company’s business or assets, any successor to the Company or any assignee
thereof (whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Company will require any such purchaser, successor or assignee
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
purchase, succession or assignment had taken place.

12.2 Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, without the prior written
consent of the Company; provided, however, that if Executive shall die, all
amounts then payable to Executive hereunder shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there be no such designee, to Executive’s estate.

--------------------------------------------------------------------------------

- 11 -

13. Waiver and Amendments

13.1 Any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Board. No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

14. Severability

14.1 If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction (a) the remaining terms and provisions hereof shall be unimpaired
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

15. Governing Law; Venue

15.1 This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Arizona applicable to the performance and
enforcement of contracts made wholly within the state, without giving effect to
the law of conflicts of laws applied thereby. In the event that any dispute
shall occur between the parties arising out of or resulting from the
construction, interpretation, enforcement or any other aspect of this Agreement,
the parties hereby agree to accept the exclusive jurisdiction of the Courts of
the State of Arizona. In the event that either party shall be forced to bring
any legal action to protect or defend its rights hereunder, then the prevailing
party in such proceeding shall be entitled to reimbursement from the
non-prevailing party of all fees, costs and other expenses (including, without
limitation, the reasonable expenses of its attorneys) in bringing or defending
against such action.

16. Notices

16.1 Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Executive to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Executive may be given to Executive personally or may be mailed
to Executive at Executive’s last known address, as reflected in the Company’s
records.

16.2 Any notice so addressed shall be deemed to be given: (i) if delivered by
hand or sent by facsimile or e-mail (and subject to an electronic receipt or
other proof of transmission thereof, on the date of such delivery or
transmission; (ii) if mailed by courier or by overnight mail, on the first
business day following the date of such mailing; and (iii) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

--------------------------------------------------------------------------------

- 12 -

17. Section Headings

17.1 The headings of the sections and subsections of this Agreement are inserted
for convenience only and shall not be deemed to constitute a part thereof,
affect the meaning or interpretation of this Agreement or of any term or
provision hereof.

18. Entire Agreement

18.1 This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement.

19. Survival of Operative Sections

19.1 Upon any termination of Executive’s employment, the provisions of sections
7 through 19 of this Agreement shall survive to the extent necessary to give
effect to the provisions thereof.

20. Counterparts; Facsimiles

20.1 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimiles containing original signatures shall be deemed
for all purposes to be originally-signed copies of the documents which are the
subject of such facsimiles.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

  THE COMPANY:       NORD RESOURCES CORPORATION         By: /s/ Wayne Morrison  
Name: Wayne Morrison   Title: CFO               THE EXECUTIVE:         By: /s/
John Perry   Name: John Perry


--------------------------------------------------------------------------------